t c memo united_states tax_court mark ernest and esther rubke petitioners v commissioner of internal revenue respondent docket no filed date mark ernest and esther rubke pro sese h clifton bonney jr for respondent memorandum opinion ruwe judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent’s motion is based on the ground that the petition in this case was not timely filed the court held a hearing on respondent’s motion on date respondent mailed petitioners a notice_of_deficiency for their taxable_year the 90-day period for - - filing a petition with this court expired on date the petition was received and filed by this court on date days after the mailing of the notice_of_deficiency ’ the petition was mailed to the court in a properly addressed envelope bearing a privately metered postmark dated date and showing the point of origin as oakland california affixed to the envelope is a certified mail sticker neither the envelope nor the certified mail sticker bears any u s postal service postmark additionally the sender’s receipt does not contain a u s postal service postmark respondent contends that this case should be dismissed because the petition was not filed within the time prescribed by sec_6213 or sec_7502 petitioners claim that their petition is timely because the envelope containing the petition bears a timely postmark date and is properly addressed with the correct postage this court’s jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a ‘date was a wednesday and was not a legal_holiday in the district of columbia date was a friday and was not a legal_holiday in the district of columbia sunless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure timely filed petition rule a 93_tc_22 91_tc_1019 90_tc_142 ordinarily a petition for redetermination of a deficiency must be filed with this court within days from the mailing of the notice_of_deficiency sec_6213 the failure_to_file within the prescribed period requires that the petition be dismissed for lack of jurisdiction 73_tc_1014 sec_7502 and the regulations thereunder provide that in certain circumstances a timely mailed petition will be treated as though it were timely filed sec_301_7502-1 proced admin regs provides if the document is sent by u s certified mail and the sender’s receipt is postmarked by the postal employee to whom the document is presented the date of the u s postmark on the receipt is treated as the postmark date of the document accordingly the risk that the document will not be postmarked on the day that it is deposited in the mail may be eliminated by the use of certified mail in the instant case petitioners sent their petition by certified mail however the regulation does not apply because the sender’s receipt was never presented to any postal employee and a sender’s receipt to which sec_301_7502-1 proced admin regs refers is part of a certified mail form 35_tc_1140 brown v commissioner tcmemo_1982_165 the receipt is filled in by the sender and upon request it will be postmarked by the continued - - was not postmarked see 35_tc_1140 peterson v commissioner tcmemo_2001_11 brown v commissioner tcmemo_1982_165 in this circumstance petitioners cannot avail themselves of the safe_harbor provided by the use of certified mail sec_7502 provides that if the envelope or wrapper containing the petition bears a timely postmark made by the u s postal service and certain other requirements are met the postmark date will be deemed the filing_date however where the postmark is not made by the u s postal service the timely mailing timely filing rule shall apply only if and to the extent provided by regulations prescribed by the secretary sec_7502 b where the postmark in question is made by a private postage meter sec_301_7502-1 b proced admin regs applies this regulation provides that privately metered mail qualifies for the timely_mailing_rule of sec_7502 if the postmark bears a timely date and the document is received no continued postal employee and returned to the sender at the time of mailing denman v commissioner supra brown v commissioner supra certified mail does not have to be processed by a postal employee prior to mailing brown v commissioner supra ifa sender does not desire to have his receipt postmarked he can attach the certified mail sticker to the article to be mailed retain the sender’s receipt with whatever entries he wishes to make on it and place the article in a postal collection box denman v commissioner supra pincite brown v commissioner supra - - later than the time ordinarily required for the delivery of a document postmarked at the same point of origin by the u s post office on the last day for its filing if such document is not delivered within such time a taxpayer seeking to rely on the timely mailing timely filing rule must establish that the document was actually deposited in the mail on or before the last date prescribed for filing that the delay in delivery was attributable to delay in the transmission of the mail and the cause of the delay 566_f2d_646 9th cir affg per curiam tcmemo_1975_195 51_tc_869 affd per curiam 420_f2d_491 2d cir sec_301 c b proced admin regs in the instant case the petition was received by the court days after the last date prescribed for filing since the privately metered postmark on the envelope is date the last date prescribed for filing the petition will be deemed timely under the regulations if it was received within the time that mail of the same class would ordinarily be received if mailed on that date from the same point of origin the point of origin for these purposes is oakland california whether a petition has been received within the normal mailing period is a factual question and petitioners bear the burden of proving that the 9-day delivery time is within the normal mailing period for -- - mail sent from oakland california to washington d c see 69_tc_896 fishman v commissioner supra pincite chang v commissioner tcmemo_1998_298 castro v commissioner tcmemo_1994_530 petitioners claim that they relied on statements in the notice_of_deficiency that a petition will be considered timely filed if the postmark date on the envelope containing the petition falls within the prescribed 90-day period petitioners contend that they mailed their petition on date and that certified mail takes longer to deliver than regular mail petitioners introduced no evidence to establish the normal delivery time for mail sent from oakland california to washington d c they have not produced evidence in support of their contention that certified mail takes longer to deliver than noncertified mail or otherwise demonstrated that a 9-day delivery time is within the normal mailing period thus petitioners in certain circumstances if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on respondent sec_7491 rule a sec_7491 is effective with respect to court proceedings arising in connection with examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_726 petitioners do not contend nor is there evidence that their examination commenced after date or that sec_7491 applies in this case at the hearing respondent attempted to introduce into evidence a declaration from a u s postal employee as to the continued - have not established that their petition was received no later than the time ordinarily required for the delivery of a petition postmarked at the same point of origin by the u s post office on the last day for its filing ’ accordingly petitioners’ petition will be deemed untimely unless they can establish that the petition was actually deposited in the mail on or before date that the delay in delivery was attributable to delay in the transmission of the mail and the cause of the delay continued normal delivery time for mail sent from oakland california to washington d c we sustained petitioners’ hearsay objection to the declaration we note that case law indicates that a 9-day delivery time has not historically been within the normal mailing period for mail sent from oakland california to washington d c see eg 566_f2d_646 9th cir normal delivery time from san francisco california to washington d c i sec_3 days for first class mail affg per curiam tcmemo_1975_195 kirschenbaum v commissioner tcmemo_2001_102 normal delivery time from tarzana california to washington d c is days fujioka v commissioner tcmemo_1999_316 citing lindemood v commissioner supra for proposition that normal delivery time from san francisco california to washington d c is approximately days chang v commissioner tcmemo_1998_298 normal delivery time from san jose california to washington d c i sec_3 days for first class mail and days for third class mail koenig v commissioner tcmemo_1998_215 document received days after postage meter date exceeded normal mailing time when mailed from santa cruz california to washington d c affd without published opinion 221_f3d_1348 9th cir gomez v commissioner tcmemo_1996_561 normal delivery time from los angeles california to washington d c i sec_3 days berdell v commissioner tcmemo_1991_529 parties agreed that normal mailing time from california to washington d c wa sec_3 days - - petitioners have not argued or presented evidence that there was a delay in delivery attributable to delay in the transmission of the mail and the cause of the delay consequently petitioners have failed to establish that they qualify for the timely mailing timely filing rule_of sec_7502 accordingly we hold that the petition was not timely filed an appropriate order of dismissal for lack of jurisdiction will be entered
